



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Baks, 2015 ONCA 615

DATE: 20150916

DOCKET: C59322

Doherty, Gillese and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Julie Marion Baks

Appellant

Candice Suter, for the appellant

Faiyaz Amir Alibhai, for the respondent

Heard:Â  July 23, 2015

Supplementary reasons to the judgment in
R. v
.
Baks, 2015 ONCA
560
,
    released on July 28, 2015.

ADDENDUM

[1]

It has been pointed out that the court failed to allocate the total
    sentence of six years among the various convictions.Â  The allocation is as
    follows:

Â·

On the one count of trafficking in Oxycodone (count 1, Info.
    140854), 3 years;

Â·

On the 20 counts of trafficking in Fentanyl (counts 4-23), 5
    years concurrent to each other and to the sentence on count 1;

Â·

On the remaining forgery charges (Info. 140855), 1 year on each
    count concurrent to each other, but consecutive to the sentences imposed on
    trafficking charges with 4 Â½ monthsâ credit for presentence custody, leaving a
    net sentence of 7 Â½ months on the forgery charges.

âDoherty J.A.â

âE.E. Gillese J.A.â

âD.M. Brown J.A.â


